DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 and 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/22/2021 are acceptable for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 14-19 is/are directed to a method (i.e., a process). Claims 1-13 and 20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	1. A joint-decision making system for vehicle operator and dispatcher interfacing, the system comprising:
	a vehicle operator engine implemented on a vehicle system comprising one or more processors configured to:
	detect a trigger event condition;
	retrieve vehicle information relevant to the event trigger condition from one or more local servers;
	receive additional information relevant to the event trigger condition over a network from one or more remote servers;
	generate a suggested response based on the trigger event condition, retrieved vehicle information, and received additional information;
	display the suggested response on a graphical user interface of the vehicle operator engine; and
transmit, over a network, the trigger event condition, vehicle information, and suggested response to a dispatcher engine; and
	the dispatcher engine implemented on a ground system comprising one or more processors configured to:
	receive the event trigger condition, vehicle information, and suggested response from the vehicle operator engine;
	retrieve the additional information relevant to the event trigger condition over the network from the one or more remote servers; and
	display the suggested response on a graphical user interface of the dispatcher engine.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, in the context of this claim a person (pilot) looking at data collected, could determine to land at a different airport, if the detected a fuel leak. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving …” , “retrieving …” and “displaying…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (one or more processors) to perform the process. In particular, the “receiving …” , “retrieving …” steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and condition data for use in the evaluating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “the dispatcher engine implemented on a ground system comprising one or more processors” and “a vehicle operator engine implemented on a vehicle system comprising one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment. The vehicle system is recited at a high level of generality and merely automates the evaluation. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “the dispatcher engine implemented on a ground system comprising one or more processors” and “a vehicle operator engine implemented on a vehicle system comprising one or more processors” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving …” , “retrieving …” and “displaying…” are well-understood, routine, and conventional activities, and the specification does not provide any indication that the “the dispatcher engine implemented on a ground system comprising one or more processors” and “a vehicle operator engine implemented on a vehicle system comprising one or more processors” is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claim 14 and 20 are the method, and non-transitory medium, of performing claim 1 and rejected for the same reasons. 

	Dependent claim 10 recites determine that there is a violation of one or more standard operating procedures, determine that a trigger event condition will likely occur based on the violation, generate a suggested course of action based on the violation, transmit a message indicating the violation and the suggested course of action to the vehicle operator engine which are understood as a mental process and additional limitation. A pilot determine that an SOP is not followed, determine what could occur and make a correction. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above, wherein “transmitting” is considered insignificant extra solution activity, the same a “receiving …” , “retrieving …”.

	Dependent claim(s) 2-9, 11-13, and 15-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as they further specify the data sent/received and further specify the evaluation of the abstract idea. Therefore, dependent claims 2-9, 11-13, and 15-19 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barailler et al. (US 20160316481 A1), hereinafter Barailler.

Regarding claim 1, Barailler teaches a joint-decision making system for vehicle operator and dispatcher interfacing, the system comprising:
	a vehicle operator engine implemented on a vehicle system comprising one or more processors (0058] “one or several computing devices 10, for example, flight computers or calculators, comprising processors able to apply program code instructions for producing diverse functional modules”) configured to:
	detect a trigger event condition ([0072] “a module 30 for detecting a current situation of the aircraft, from among a set of predefined situations. [0073] Each situation has a cause, for example a failure (e.g. engine failure, de-pressurization) or other failure (e.g. fire onboard, medical problem, or a ground problem, for example, an airport closed for snow)”;
	retrieve vehicle information relevant to the event trigger condition from one or more local servers ([0081] “The onboard system comprises a unit 32 for storing in memory, which stores in memory the data structure 34 comprising, for each predefined flight situation, pieces of information to be inputted in order to obtain a complete analysis of the situation (“situation awareness”)”);
	receive additional information relevant to the event trigger condition over a network from one or more remote servers ([0100] “The onboard system also comprises a receiving module 44, capable of receiving pieces of information I.sub.bm corresponding to the Rb request”. [0096] “when several ground control systems are present, particular request formats are used depending on the systems. For example, in order to communicate with an ATC system, a request Rb may be formulated in the optional data of ADS-C messages, whereas for communicating with an AOC system, an Rb request is formulated according to the predefined free format”);
	generate a suggested response based on the trigger event condition, retrieved vehicle information, and received additional information ([0102] “The received pieces of information I.sub.bm are recorded and transmitted to the decision-making module 40, which is capable of making a second decision Db.sub.2 depending on the totality of the information available onboard, the pieces of information I.sub.bp and I.sub.bm”);
	display the suggested response on a graphical user interface of the vehicle operator engine ([0107] “the first and second decisions Db.sub.1 and Db.sub.2 are also displayed to the pilot for the final decision-making”; and
	transmit, over a network, the trigger event condition, vehicle information, and suggested response to a dispatcher engine ([0108] “The second decision Db.sub.2, which is the final decision is sent to the ground control systems by the sending module 42” and  “[0094] The first and second sub-sets of determined information elements, as well as the first decision are sent to a module 42 for sending requests and information to the ground control systems” and Fig. 2 

    PNG
    media_image1.png
    310
    462
    media_image1.png
    Greyscale
); and
	the dispatcher engine implemented on a ground system comprising one or more processors (“[0069] Each of the ground control systems 4, 6 comprises a wireless communication capability 20, 22, able to receive digitized data as messages 16a, 16b from the transmission capability of the communication capability 14 and of sending digitized data as messages 18a, 18b in return”) configured to:
	receive the event trigger condition, vehicle information, and suggested response from the vehicle operator engine  “[0094] The first and second sub-sets of determined information elements, as well as the first decision are sent to a module 42 for sending requests and information to the ground control systems” and Fig. 2 

    PNG
    media_image1.png
    310
    462
    media_image1.png
    Greyscale
);
	retrieve the additional information relevant to the event trigger condition over the network from the one or more remote servers  “[0094] The first and second sub-sets of determined information elements, as well as the first decision are sent to a module 42 for sending requests and information to the ground control systems” and Fig. 2 

    PNG
    media_image1.png
    310
    462
    media_image1.png
    Greyscale
); and
	
	Barailler in the above embodiment does not explicitly teach display the suggested response on a graphical user interface of the dispatcher engine.

	However in another embodiment Barailler teaches display the suggested response on a graphical user interface of the dispatcher engine (“[0211] According to another embodiment, a change in situation stems from the ground control systems. In this embodiment, one of the ground control systems or both, each implement a system similar to the system 28 described with reference to FIG. 2 and implementing the steps 50 to 64 described above”, wherein on of the ground systems is acting as the on board controller which has a function to display the suggested response. As the ground systems comprise [0057] (ATC) and (AOC) it would be obvious to provide those staff with a display of the decision making process in a emergency situation, as they have the capability).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the decision process to the dispatchers as taught by Barailler in the embodiment of also showing the pilot. One of ordinary skill in the art would have been motivated as “For the ground control systems (ATC or AOC), the useful pieces of information, in a situation when diversion is required for the aircraft, comprise: [0202] the reason of the diversion, [0203] the weather conditions in proximity to the airplane, [0204] the type and series number of the airplane, [0205] flight number, [0206] number of persons onboard, [0207] information related to the condition of the airplane, [0208] remaining autonomy, [0209] airport retained for diversion, estimated time of arrival (ETA)” (Barailler [0201]-[-0209]).

Regarding claim 2, Barailler teaches the system of claim 1, wherein the additional information is environmental and/or traffic related information ([0191] In any situation requiring diversion, the pieces of information useful onboard, to be recovered from the ground control systems, for each of the candidate airports, include: [0192] information relating to weather conditions).

Regarding claim 3, Barailler teaches the system of claim 1, wherein information provided on the graphical user interface of the vehicle operator engine is consistent with the information provided on the graphical user interface of the dispatcher engine (“[0211] According to another embodiment, a change in situation stems from the ground control systems. In this embodiment, one of the ground control systems or both, each implement a system similar to the system 28 described with reference to FIG. 2 and implementing the steps 50 to 64 described above”, wherein on of the ground systems is acting as the on board controller which has a function to display the suggested response. As the ground systems comprise [0057] (ATC) and (AOC) it would be obvious to provide those staff with a display of the decision making process in a emergency situation, as they have the capability).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the decision process to the dispatchers as taught by Barailler in the embodiment of also showing the pilot. One of ordinary skill in the art would have been motivated as “For the ground control systems (ATC or AOC), the useful pieces of information, in a situation when diversion is required for the aircraft, comprise: [0202] the reason of the diversion, [0203] the weather conditions in proximity to the airplane, [0204] the type and series number of the airplane, [0205] flight number, [0206] number of persons onboard, [0207] information related to the condition of the airplane, [0208] remaining autonomy, [0209] airport retained for diversion, estimated time of arrival (ETA)” (Barailler [0201]-[-0209]).



Regarding claim 5, Barailler teaches the system of claim 1, wherein the vehicle system is onboard an aircraft ([0003] “a first control system onboard an aircraft”) and the trigger event condition is one or more of an aircraft engine out, power loss, maintenance fault, efficiency opportunity, or cabin depressurization event ([0073] “Each situation has a cause, for example a failure (e.g. engine failure, de-pressurization)”).

Regarding claim 6, Barailler teaches the system of claim 1, wherein the suggested response includes one or more alternate destinations ([0092] “the first decision Db.sub.1 can consist of determining an airport for an emergency landing, selected from a set of selectable close airports”).

Regarding claim 7, Barailler teaches the system of claim 6, wherein the vehicle system is onboard an aircraft  ([0003] “a first control system onboard an aircraft”), and
	the one or more alternate destinations are determined based on fuel remaining on the aircraft ([0150] “[0150] C.sub.3: onboard remaining fuel (EFOB), if the airport m cannot be reached with the remaining fuel, a.sub.m,3=0, otherwise the value of a.sub.m,3 is maximum”).

Regarding claim 8, Barailler teaches the system of claim 7, wherein the one or more alternate destinations are further determined based on one or more of cruise altitude, weather (“[0152] C.sub.5: weather conditions along the path, values of a.sub.m,5 are gradually defined, and the value of a.sub.m,5 is greater if the weather conditions are good;

[0153] C.sub.6: weather conditions at the airport, values of a.sub.m,6 are gradually defined, and the value of a.sub.m,6 is greater if the weather conditions are good”), geopolitical concerns, configuration policy, and traffic.

Regarding claim 9, Barailler teaches the system of claim 1, wherein the graphical user interfaces of the vehicle operator and dispatcher engines are configured to transmit and receive messages containing natural language text, images, files, or other information  ([0100] “The onboard system also comprises a receiving module 44, capable of receiving pieces of information I.sub.bm corresponding to the Rb request”. [0096] “when several ground control systems are present, particular request formats are used depending on the systems. For example, in order to communicate with an ATC system, a request Rb may be formulated in the optional data of ADS-C messages, whereas for communicating with an AOC system, an Rb request is formulated according to the predefined free format”).

Claims 14-19 are methods of performing claims 1-3, 5-7, respectively. The limitations are substantially the same, therefore rejected for the same reasons.

Claim 20 is the non-transitory computer readable medium (Taught by Barailler [0016] “instructions may be stored in memory or a database and then computer-executed”) for performing claim 1. The limitations are substantially the same, therefore rejected for the same reasons.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barailler in view of Schmidt et al. (US 20060144997 A1), hereinafter Schmidt.

Regarding claim 4, Barailler teaches the system of claim 1.
	Barailler does not teach wherein the graphical user interfaces of the vehicle operator and dispatcher engines are synchronized and updated in real-time such that the graphical user interfaces of the vehicle operator and dispatcher engines are generated based on a same set of information including the vehicle information and additional information.
	Schmidt teaches wherein the graphical user interfaces of the vehicle operator and dispatcher engines are synchronized and updated in real-time such that the graphical user interfaces of the vehicle operator and dispatcher engines are generated based on a same set of information including the vehicle information and additional information ([0029] “This real-time information, also referred to herein as real-time data, can be analyzed in conjunction with an extensive database of information, also referred to herein as pre-determined health data, such as the original manufactured condition of the landing gear, amount and type of maintenance, in-service history of similar landing gear, history of the specific landing gear of interest, prior in-service loads, and number and type of hard landings in order to determine the safety of the landing gear and/or need for service, maintenance or replacement. The real-time information and/or information analyzed in conjunction with the database, can be used to alert pilots using a cockpit display screen and/or to alert the aircraft owners, operators, maintenance staff, ground crew and regulatory authorities via remote transmission providing such personnel with the option to take actions such as additional inspection, service, maintenance and/or replacement of the landing gear”).

	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have display in real-time to both pilot and ground crew resulting analysis as taught by Schmidt for the resulting analysis of the decision/suggestion made by Barailler. One of ordinary skill in the art would have been motivated to provide “such personnel with options to take actions” (Schmidt [0029]).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barailler in view of Kawalkar et al. (US 20170221367 A1), hereinafter Kawalkar.

Regarding claim 10, Barailler teaches the system of claim 1.
	Barailler does not teach wherein the dispatcher engine is further configured to:
determine that there is a violation of one or more standard operating procedures;
	determine that a trigger event condition will likely occur based on the violation;
	generate a suggested course of action based on the violation; and
	transmit a message indicating the violation and the suggested course of action to the vehicle operator engine.
	

	Kawalkar teaches wherein the dispatcher engine is further configured to:
	determine that there is a violation of one or more standard operating procedures ([0060] “When performed by a ground station, continuous monitoring of a flight to proactively look for standard operating procedure and/or regulatory compliance violations may be performed”);
	determine that a trigger event condition will likely occur based on the violation ([0062] “the processor 112 processes inputs that may comprise any combination of: a flight plan, vehicle or aircraft data, third party data, and rules, to determine whether an anomaly is predicted (STEP 306) (as previously described, an anomaly is used herein to mean a violation of one or more constraints at any point along the flight plan).”);
	generate a suggested course of action based on the violation ([0062] “When an anomaly is predicted, a guidance report is generated (STEP 308)”); and
	transmit a message indicating the violation and the suggested course of action to the vehicle operator engine ([0062] “the guidance report may be displayed at STEP 310. The user or pilot may input a modification (STEP 312, STEP 314) to one or more inputs to the decision support process 300 after reviewing the generated guidance report”. “[0067] The guidance report may be overlaid on the existing image, for example, as a table 820. In table 820, alphanumeric information providing a brief description 826 and a justification 828 may be provided. The alphanumeric information of the brief description 826 may include recommendations (strategic alternate solutions and/or tactical instructions)”).

	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate triggers and suggestions based on SOP violations as taught by Kawalkar for decision/suggestion made by Barailler. One of ordinary skill in the art would have been motivated as “The desired decision support system improves the incorporation of operational constraints in a flight operation, as well as the timeliness and accuracy of their incorporation” (Kawalkar [0004]).
	
Regarding claim 11, Barailler in view of Kawalkar teaches the system of claim 10. Barailler teaches  wherein the suggested course of action is determined based on real-time data ([0081] “This is the set of pieces of information available onboard, comprising data recorded beforehand and real time data”).

Regarding claim 12, Barailler in view of Kawalkar teaches the system of claim 11. Barailler teaches wherein the real-time data comprises one or more of traffic congestion, aircraft holds, or fuel level ([0082] “These pieces of information 36, for example, comprise weather conditions in proximity to the airplane, the type and the series number of the airplane, the flight number, the number of persons onboard, the remaining amount of fuel”).

Regarding claim 13, Barailler in view of Kawalkar teaches the system of claim 10. 
	Barailler does not teach wherein the suggested course of action is further generated based on standard operating procedures.
	Kawalkar wherein the suggested course of action is further generated based on standard operating procedures ([0027] “the aircraft data source 108 comprises a plurality of sub-sources which collectively provide “aircraft data;” aircraft data comprises standard operating conditions (SOP), minimum equipment lists (MELs), maintenance logs, current Aircraft speed, altitude, position (latitude and longitude), current fuel on-board, model of the aircraft (e.g. Boeing 747/Airbus A320 etc.), and a tail number of the aircraft, which allows for retrieval of exact details of avionics and databases onboard a given aircraft; each of which may comprise constraints that the decision support system 100 evaluates in its determination of whether an anomaly is predicted”).
	
	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate triggers and suggestions based on SOP violations as taught by Kawalkar for decision/suggestion made by Barailler. One of ordinary skill in the art would have been motivated as “The desired decision support system improves the incorporation of operational constraints in a flight operation, as well as the timeliness and accuracy of their incorporation” (Kawalkar [0004]).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668